825 F.2d 409Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Howard WILLIAMS, Plaintiff-Appellant,v.INDIVIDUAL MEMBERS OF the BURKE COUNTY SCHOOL BOARD, namely:Bruce Hawkins; Eleanor Butler; Terry Childress; John Mull;Sam Wakefield; Ben Cozort; J. T. Kincaid; James D. Wilson,Dr., Superintendent of Burke County Schools; Fred Cranford;Erwin Hallyburton; T. W. Wall; Billy Caroway; Gary Ogle; EdHardin, Defendants-Appellees.
No. 87-1024
United States Court of Appeals, Fourth Circuit.
Submitted June 12, 1987.Decided July 16, 1987.

Howard Williams, appellant pro se.
Robert Livingston Thompson, Patton, Starnes, Thompson & Aycock, for appellees.
Before WIDENER, HALL and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing this civil rights complaint is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Williams v. Individual Members of the Burke County School Board, C/A No. 85-470-SH-C (W.D.N.C., Dec. 11, 1986).


2
AFFIRMED.